DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (U.S. Patent Pub. No. 2016/0167979).
Regarding claim 1, Fang et al. discloses a chemical reaction device (abstract; figure 1, reference #100; figure 2, reference #200 (mislabeled as reference #200 in figure 2 but described as reference #20 in description)) comprising:
an agitation tank capable to accommodate the solution (figure 2, reference #10);
an impeller capable to agitate the solution (figure 2, reference #22, 24 and 26; [0021]);
a baffle protruding from an inner peripheral surface of the agitation tank (figure 2, reference #50; [0024]); and

wherein the plurality of discharge parts are disposed radially inward with respect to the baffle in top view (see figure 2, reference #30 radially inward of reference #50).
Regarding the limitations in the preamble and the body of the claim which are directed to a manner of operating disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The device of Fang et al. is capable to supply/discharge the recited material and cause particles to precipitate (abstract; figures 1 and 2).
Regarding claim 2, Fang et al. discloses wherein the plurality of discharge parts are set apart from one another on a bottom portion of the agitation tank (figure 2, reference #30 (discharge ports are located set apart in the bottom portion of the tank) and are capable to discharge the raw material liquid upward (this limitation is directed to the manner of operating disclosed discharge parts, and the parts are capable of discharging the material such that upon exit, the material can flow upwards since there is limited space for the material to flow downwards).
Regarding claim 3, Fang et al. discloses wherein the plurality of discharge parts are disposed radially outward with respect to the impeller top view (figure 2, reference #30 outward of reference #26).
Regarding claims 5 and 6, the limitations are directed to the material or article worked upon and the manner of operating disclosed device and the method of making the particles.  It is noted that 
As explained above, Fang et al. discloses all the structural limitations of the claims as required by claims 5 and 6, and is capable to supply/discharge the recited material and  supersaturated region of material and cause the recited particles to precipitate (abstract; figures 1 and 2; [0027]-[0028]).
Regarding claim 7, Fang et al. discloses a particle production method (abstract; figure 1) comprising:
supplying the raw material liquid into the solution and causing the particles to precipitate using the chemical reaction device according to claim 1 (figure 1, reference #100; figure 2; [0015]-[0019]).
   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774